MILTON C. CRAIG,
Concur In Part, Dissent In Part.
{1 While I concur with portions of the majority opinion, I take exception to some of the views expressed therein.
12 Canon 2A provides that "a judge should respect and comply (emphasis added) with the law ...". It is true that this panel's mandate is not to interpret statutes; but if the action a judge inquires about may be a violation of a statute and possibly subject the Judge to the sanction of removal from office, I believe we would be remiss in failing to point out these dangers.
T8 Applying the foregoing discussion to the question addressed in this opinion, it is my opinion that if the action of the judge is a violation of Title 20 0.8.1997 § 1404, prohibiting a judge from engaging in political activity other than the judge's own election, that such action is a violation of Canon 2A and prohibited.
" 4 Insofar as the use of the judge's picture as a part of a family portrait in campaign literature on behalf of the spouse, I agree with the majority that the Canons do not per se, forbid such use. If the picture used is a family photograph not originally taken for campaign purposes, the spouse may have the right to use the same, with or without permission of the judge; but should the judge agree to pose for the picture for the purpose of putting it in the spouse's campaign literature, I would find it difficult to conclude that such action does not constitute engaging in partisan political activity, thus violating the statute and Canon 2A.
11 5 MILTON CRAIG, Secretary